Name: Commission Regulation (EEC) No 966/87 of 2 April 1987 altering the monetary compensatory amounts in the beef and and veal sector and amending Regulation (EEC) No 3153/85
 Type: Regulation
 Subject Matter: agricultural policy
 Date Published: nan

 3 . 4. 87 Official Journal of the European Communities No L 91 /11 COMMISSION REGULATION (EEC) No 966/87 of 2 April 1987 altering the monetary compensatory amounts in the beef and and veal sector and amending Regulation (EEC) No 3153/85 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 90/87 (2), and in particular Articles 9 (2) and 12 thereof, Whereas Commission Regulation (EEC) No 1 19/87 (3), as last amended by Regulation (EEC) No 721 /87 (4), fixes the monetary compensatory amounts introduced by Regula ­ tion (EEC) No 1677/85 ; Whereas Council Regulation (EEC) No 1 678/85 as last amended by Regulation (EEC) No 409/87 (*), fixes the conversion rates to be applied in agriculture ; Whereas, following the adoption of Council Regulation (EEC) No 653/87 (J), which applies to Spain the common prices in the beef and veal sector, the monetary compen ­ satory amounts for Spain should be adjusted ; Whereas, pursuant in particular to Commission Regula ­ tion (EEC) No 827/87 (8), a new intervention system based on an intervention price of 344 ECU per 100 kg for R3 carcases of male animals was introduced with effect from 6 April 1987 ; whereas the method used for calculating monetary compensatory amounts in the beef and veal sector should therefore be adjusted ; Whereas Commission Regulation (EEC) No 3153/85 (') lays down the detailed rules for the calculation of the monetary compensatory amounts ; whereas, in the light of the change in the intervention system, the wording of Article 4(3)(b) of Regulation (EEC) No 3153/85 should also be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Part 3 of Annex I to Regulation (EEC) No 119/87 is hereby replaced by that set out in the Annex to this Regulation . Article 2 Article 4 (3) (b) of Regulation (EEC) No 3153/85 is hereby replaced by the following : '(b) in the beef and veal sector, the monetary compen ­ satory amount shall be calculated on the basis of the intervention price for R3 carcases of male animals in the Member State concerned, less 15 % '. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 6 April 1987, save where :  the monetary compensatory amounts are altered in the light of changes in the exchange rates referred to in Article 5 (2) (b) of Regulation (EEC) No 1677/85,  a decision by the Council regarding prices . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1987. For the Commission Frans ANDRIESSEN Vice-President ») OJ No L 164, 24. 6. 1985, p. 6. 2) OJ No L 13, 15. 1 . 1987, p. 12. 3) OJ No L 16, 17. 1 . 1987, p. 1 . 4) OJ No L 74, 16. 3 . 1987, p. 1 . j OJ No L 164, 24. 6 . 1985, p. 11 . 0 OJ No L 44, 13 . 2. 1987, p. 1 . ^ OJ No L 63, 6. 3 . 1987, p. 1 . 8) OJ No L 80, 24. 3 . 1987, p. 6. 9 OJ No L 310, 21 . 11 . 1985, p. 4. No L 91 /12 Official Journal of the European Communities 3 . 4. 87 ANNEX PART 3 BEEF AND VEAL Monetary compensatory amounts Positive Negative CCT heading No Germany DM/100 kg Netherlands Fl/100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Denmark Dkr/100 kg United Kingdom £/100 kg Ireland £ Irl/100 kg Italy Lit/100 kg France FF/100 kg Greece Dr/100 kg Spain Pta/100 kg 01.02 A II (') 02.01 A II a) 1 02.01 A II a) 2 02.01 A II a) 3 02.01 A II a) 4 aa) 02.01 A II a) 4 bb) 02.01 A II b) 1 0 02.01 A lib) 2 000 02.01 A lib) 3 000 02.01 Allb)4aa)0 02.01 A lib) 4 bb) 11 (2 ) 02.01 A lib) 4 bb) 2200 02.01 A lib) 4 bb) 33 00 02.06 C I a) 1 02.06 C I a) 2 ex 16.02 B III b) 1 aa)(4) ex 1 6.02 B III b) 1 aa)0 ex 16.02 B III b) 1 aa) 0 6,61 12,55 10,04 15,06 10,04 17,18 11,17 8,93 13,96 8,93 13,96 13,96 13,96 10,04 14,34 14,34 8,59 5,75 7,44 14.14 11,32 16,97 11,32 19,36 12,58 10,07 15,73 10,07 15,73 15,73 15,73 11,32 16.15 16,15 9,68 6,48  19,81 37,64 30,11 45,17 30,11 51,51 33,48 26,78 41,85 26,78 41,85 41,85 41,85 30,11 42,99 42,99 25,75 17,23 Live weight 18,304 Net weight 34,778 27,822 41,733 27,822 47,591 30,934 24,747 38,667 24,747 38,667 38,667 38,667 27,822 39,720 39,720 23,795 15,925 5,411 10,282 8,225 12,338 8,225 14,070 9,145 7,316 11,432 7,316 11,432 11,432 11,432 8,225 11,743 11,743 7,035 4,708 11 240 21 356 17 085 25 628 17 085 29 224 18 996 15 197 23 745 15 197 23 745 23 '745 23 745 17 085 24 391 24 391 14 612 9 779 - 17,42 33,09 26,48 39,71 26,48 45,29 29,44 23,55 36,80 23,55 36,80 36,80 36,80 26,48 37,80 37,80 22,64 15,15 7 918,3 15 044,8 12 035,8 18 053,8 12 035,8 20 587,6 13 381,9 10 705,5 16 727,4 10 705,5 16 727,4 16 727,4 16 727,4 12 035,8 17 182,7 17 182,7 10 293,8 6 888,9 2 129,52 4 046,10 3 236,88 4 855,32 3 236,88 5 536,77 3 598,90 2 879,12 4 498,62 2 879,12 4 498,62 4 498,62 4 498,62 3 236,88 4 621,07 4 621,07 2 768,38 1 852,68 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. 0 The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3) Entry under this subheading is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. (*) Products containing 80 % or more by weight of beef meat excluding offals and fat. (*) Products containing 60 % or more, but less than 80 % by weight, of beef meat excluding offals and fat. (*) Products containing 40 % or more, but less than 60 % by weight, of beef meat excluding offals and fat. 0 The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under a Regulation opening a sale of intervention beef for export, provided that appropriate reference to the application of this footnote is made in the Regulation concerned. (  ) The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under Commission Regulation (EEC) No 1812/86. 0 The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under Commission Regulation (EEC) No 3905/86.